UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6871


DAMEON T. MILES,

                Petitioner - Appellant,

          v.

COMMONWEALTH,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00829-JAG)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dameon T. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dameon T. Miles seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28   U.S.C.    § 2254   (2012)   petition,    and   dismissing       it    on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues   a    certificate    of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).     A    certificate   of    appealability     will    not       issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).          When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district      court’s   assessment    of    the   constitutional      claims      is

debatable     or   wrong.     Slack   v.    McDaniel,   529   U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Miles has not made the requisite showing.                Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

                                       2
               Additionally, we construe Miles’ notice of appeal and

informal brief as an application to file a second or successive

§ 2254 petition.             United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).              In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based

on    either:    (1)     a    new    rule    of       constitutional    law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral       review;        or    (2)     newly       discovered       evidence,      not

previously       discoverable          by     due        diligence,    that       would    be

sufficient to establish by clear and convincing evidence that,

but    for   constitutional          error,       no    reasonable     factfinder      would

have found the petitioner guilty of the offense.                              28 U.S.C. §

2244(b)(2) (2012).             Miles’ claims do not satisfy either of these

criteria.       Therefore, we deny authorization to file a successive

§ 2254 petition.              We dispense with oral argument because the

facts    and    legal        contentions      are       adequately    presented     in    the

materials       before       this    court    and       argument   would    not    aid    the

decisional process.

                                                                                  DISMISSED




                                                  3